DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020, 05/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/05/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 -7, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over YI at el. (US 20190326509 A1) hereinafter “Yi”), in view of Park (US 20160071905 A1) hereinafter “Park”).   

    PNG
    media_image1.png
    642
    656
    media_image1.png
    Greyscale


With respect to claim 1, Yi discloses a semiconductor device (Examiner’s Markup Fig.1I, Yi), comprising:
the first dielectric layer 103 around a first metal interconnection 101; 
a second dielectric layer 105 disposed on the first dielectric layer, the second dielectric layer around a via and a second metal interconnection 109, the second metal interconnection directly contacting the first metal interconnection; and 
a third dielectric layer 123 disposed on the second dielectric layer 105, the third dielectric layer around a first magnetic tunneling junction (MTJ) structure (113 left) and a third metal interconnection 143, wherein the third metal interconnection directly contacts the first MTJ structure 113 and the second metal interconnection 109 and the first MTJ structure directly contacts the via (Yi, para [009]).
Yi does not explicitly disclose substrate, the first dielectric layer disposed on the substrate.
On the other hand, Park discloses substrate 101, the first dielectric layer 110 disposed on the substrate (“first inter-layer dielectric layer 110 formed over the profile of the substrate 101” - para [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi according to the teachings of Park such that the MRAM devise made on the substrate in order to improve the device functions.

With respect to claim 3, Yi in view of Park discloses the semiconductor device according to claim 1, wherein the via and the second metal interconnection comprise different conductive materials (Yi, para [0031]).  

With respect to claim 4, Yi in view of Park discloses the semiconductor device according to claim 1, wherein the first MTJ structure further comprises a first MTJ stack 115 (Yi, fig.1I) and a first spacer 121 left (Yi, fig.1I), and the first spacer surrounds the first stack and the via (Yi, para [0028]).  

With respect to claim 5, 	Yi in view of Park discloses the semiconductor device according to claim 4, wherein the first spacer comprises a stepped structure (Yi, para [0028]).  

With respect to claim 6, Yi in view of Park discloses the semiconductor device according to claim 4, wherein the first spacer 121 (Yi, fig.1I) covers on the second dielectric layer 105 (Yi, fig.1I).  

With respect to claim 7, Yi in view of Park discloses the semiconductor device according to claim 4, wherein the first spacer is disposed on a sidewall 121 (Yi, fig.1I) of the via (para [0028).  

With respect to claim 10, Yi in view of Park discloses the semiconductor device according to claim 1, wherein the third dielectric layer further around a second MTJ structure 113 right (Yi, fig.1I), a bottom surface of the second MTJ structure directly contacts the second dielectric layer 105 (Yi, fig.1I), and the third metal interconnection 143 directly contacts the second MTJ structure 117 and the second metal interconnection 109.  

With respect to claim 12, Yi in view of Park discloses the semiconductor device according to claim 10, wherein the second MTJ structure further comprises a second MTJ stack 117 (Yi, fig.1I) and a second spacer 121-right (Yi, fig.1I), and the second spacer surrounds the second stack and a portion of the second dielectric layer.  

With respect to claim 13, The semiconductor device according to claim 12, wherein the second spacer comprises a stepped structure (Yi, para [0028]).  

With respect to claim 14, Yi in view of Park discloses the semiconductor device according to claim 12, wherein a top surface of the second spacer is coplanar with a bottom surface of the second MTJ structure (Yi, para [0025]).


Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over YI at el. (US 20190326509 A1), in view of Park (US 20160071905 A1), as applied to claim 1 above, and further in view of Li at el. (US 20170104029 A1) hereinafter “Li”.   

With respect to claim 2, Yi in view of Park discloses the semiconductor device according to claim 1. However, Yi in view of Park does not explicitly disclose, wherein the second metal interconnection and the third metal interconnection comprise a same conductive material.
On the other hand, Li discloses wherein the second metal interconnection and the third metal interconnection comprise a same conductive material (Li, para [0069]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi according to the teachings of Li in order to improve magnetic RAM devices with reduce electromagnetic interferences.

With respect to claim 9, Yi in view of Park discloses the semiconductor device according to claim 1. However, Yi in view of Park does not explicitly disclose wherein the first MTJ structure comprises a dummy MTJ structure.
On the other hand, Li disclose wherein the first MTJ structure comprises a dummy MTJ structure (Li, para [0035]).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi according to the teachings of Li in order to improve magnetic RAM devices with reduce electromagnetic interferences.


Claim(s) 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YI at el. (US 20190326509 A1) in view of Park (US 20160071905 A1), as applied to claim 1 above, and further in view of Li et al. (US 20190206928 A1) hereinafter “Li”.

With respect to claim 8, Yi in view of Park, discloses the semiconductor device according to claim 1. However, Yi in view of Park, does not explicitly disclose, a logic region, wherein a plurality of the first MTJ structures and a plurality of the second metal interconnections are alternately arranged in the logic region.  
On the other hand, Li discloses comprising a logic region 103, wherein a plurality of the first MTJ structures and a plurality of the second metal interconnections are alternately arranged in the logic region (Li, para [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi according to the teachings of Li in order to prevent chemical mechanical polishing (CMP) dishing.

With respect to claim 11,	Yi in view of Park, discloses the semiconductor device according to claim 10. However, Yi in view of Park, does not explicitly disclose wherein the second MTJ structure comprises a dummy MTJ structure.  
On the other hand, Li discloses wherein the second MTJ structure comprises a dummy MTJ structure 115 (Li, para [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi according to the teachings of Li in order to prevent chemical mechanical polishing (CMP) dishing.

With respect to claim 15, Yi in view of Park discloses the semiconductor device according to claim 11. However, Yi in view of Park does not explicitly does not disclose further comprising a logic region, wherein a plurality of the first MTJ structures, a plurality of the second MTJ structures, and a plurality of second metal interconnections are alternately arranged in the logic region.  
On the other hand, Li discloses further comprising a logic region, wherein a plurality of the first MTJ structures, a plurality of the second MTJ structures, and a plurality of second metal interconnections are alternately arranged in the logic region (Li, para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi according to the teachings of Li in order to prevent chemical mechanical polishing (CMP) dishing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI NARAGHI/Examiner, Art Unit 2895                                                                                                                                                                                                        

/S.M./Examiner, Art Unit 2895